95 U.S. 373 (____)
COUNTY OF CASS
v.
JORDAN.
Supreme Court of United States.

*374 Submitted on printed arguments by Mr. Willard P. Hall for the plaintiff in error, and by Mr. John B. Henderson and Mr. T.K. Skinner for the defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The only question presented in this case not disposed of by the judgment in County of Cass v. Johnston, supra, p. 360, is that which relates to the identity of the company to whose stock the subscription was made with that to which the subscription was authorized, the claim being that the vote was for a subscription to the stock of the Pacific Railroad, while the subscription was actually made to that of the Pleasant Hill and Lawrence Branch of the Pacific Railroad. It appears, with reasonable certainty, that the vote of the township was for a subscription to aid in the construction of the branch road, and was intended to authorize the taking of the stock in the Pacific Railroad set apart under the "Act to aid in the building of branch railroads in the State of Missouri," approved March 21, 1868, to the Pleasant Hill and Lawrence branch. This renders it unnecessary to consider whether the plaintiff below was an innocent holder of the bonds sued upon, and what her rights would be as such.
*375 The effect of the filing of the certificate for the construction of the branch after the call for the election, but before the vote was taken, has been sufficiently considered in the case above cited.
Judgment affirmed.
MR. JUSTICE MILLER and MR. JUSTICE BRADLEY dissented.